 



EXHIBIT 10.9
Compensation Arrangements with Patrick G. Blanchard
     Georgia-Carolina Bancshares, Inc. (“Company”) has a written employment
agreement with Patrick G. Blanchard, President and Chief Executive Officer of
the Company. The Employment Agreement is filed as Exhibit 10.1 to this Annual
Report on Form 10-K for the year ended December 31, 2006. Mr. Blanchard’s
current (2007) annual salary is $175,000 and Mr. Blanchard is eligible for an
annual incentive award under First Bank of Georgia’s Annual Incentive Plan,
pursuant to which he received $25,316 in 2006. See Exhibit 10.8 of this Annual
Report on Form 10-K for the year ended December 31, 2006 for a description of
the Annual Incentive Plan. Mr. Blanchard’s Employment Agreement entitles him to
certain payments following a change in control of the Company. Mr. Blanchard is
eligible for stock option grants under the Company’s option plans as determined
from time to time by the Board of Directors of the Company. In addition,
Mr. Blanchard participates in the Bank’s medical, dental, life and disability
insurance plans and he may participate in the Company’s 401(k) plan.
Mr. Blanchard also receives the following perquisites: payment of private and
civic club membership dues, provision of an automobile and an automobile
allowance. The aggregate value of these perquisites in 2006 was less than
$10,000.

 